Title: From George Washington to Virginia Gentlemen, 8 December 1780
From: Washington, George
To: Virginia Gentlemen


                        D Sir,
                            New Windsor. Decr 8th 1780
                        
                        I have the pleasure of introducing to your acquaintance the Marquis de la Fayette a Majr Genl in the American Army and an officr of rank in those of France—This Genlrs family, Fortune & illustrious connections are alone sufficient to entitle him to our highest esteem & respect but when the obligation which america is under to him for his early attachment to her rights—his great zeal in, & powerful support of her cause are known I am perswaded it will give you pleasure to shew him every civility in your power.It is probable he may be accompanied by his Brother in law the Count de Noailles, & Count de Damas, two Gentn of Family fortune & Rank in the French Army at Rhode Island whose zeal to serve America leads them to make a Southern Campaign this winter—if they can obtain permission of the Count de Rochambeau Commanding the French Army at Rhode Island—should this event take place I beg leave to commend them also to your attention. With much esteem and regard I am Dr Sir Yr Most Obed. Servt
                        
                            Go: Washington
                        
                    